 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA CHUANG
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Angela_chuang@fd.org
 7

 8   Counsel for Defendant PATTON
 9
10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13

14       UNITED STATES OF AMERICA,                       Case No.: CR 20–016 RS
15                      Plaintiff,                       STIPULATION AND ORDER TO
                                                         CONTINUE
16              v.
17       CHARLES EUGENE PATTON,
18                      Defendant.
19

20

21           The above titled matter is currently scheduled for status on March 31, 2020. As of

22   today’s date, the President has declared a national public health emergency,1 and the Governor

23   of the State of California has declared a public health emergency throughout the state,2 both in

24

25   1
       See Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus
     Disease (COVID-19) Outbreak, https://www.whitehouse.gov/presidential-
26
     actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-
27   covid-19-outbreak/ (Mar. 13, 2020).
     2
       See Governor Newsom Declares State of Emergency to Help State Prepare for Broader
28   Spread of COVID-19, https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-
     emergency-to-help-state-prepare-for-broader-spread-of-covid-19/ (Mar. 4, 2020).
     [PROPOSED] STIPULATED ORDER
     PATTON, CR 20–MJ–016
 1   response to the spread of the Coronavirus Disease 2019 (COVID-19). The Centers of Disease
 2   Control and Prevention (CDC) and other health authorities have advised people to take
 3   precautions to reduce the exposure to COVID-19 and to slow the spread of the disease. An
 4   important part of the CDC recommendations is social distancing: keeping an appropriate
 5   physical distance between people, and particularly in public settings.3
 6           To ensure the health and safety of the defendant and others through social distancing,
 7   the parties stipulate that the presently scheduled hearing shall be vacated and that the matter
 8   shall be set for status and potential change of plea on April 28, 2020 at 2:30 PM.
 9           The parties further stipulate that time should be excluded from computation under the
10   Speedy Trial Act until the next court date. The parties agree that the ends of justice served by
11   ordering this continuance outweighs the best interest of the public and this defendant’s right to
12   a speedy trial, and merits this exclusion of time. See 18 U.S.C. § 3161(h)(7)(A).
13
               IT IS SO STIPULATED.
14

15                    March 16, 2020                     DAVID L. ANDERSON
                      Dated                              United States Attorney
16                                                       Northern District of California
17                                                                 /S
18                                                       CHRISTOPHER VIEIRA
                                                         Assistant United States Attorney
19

20
                      March 16, 2020                     STEVEN G. KALAR
21
                      Dated                              Federal Public Defender
22                                                       Northern District of California

23                                                                 /S
                                                         ANGELA CHUANG
24                                                       Assistant Federal Public Defender
25

26   3
      See generally Centers for Disease Control and Prevention, Coronavirus (COVID-19),
27   https://www.cdc.gov/coronavirus/2019-ncov/index.html (updated frequently); California Dep’t
     of Public Health,
28   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx (updated
     daily); see also Office of Governor, Executive Order N-25-20 (Mar. 12, 2020).
     [PROPOSED] STIPULATED ORDER
     PATTON, CR 20–016 RS
                                                     2
 1

 2                IT IS SO ORDERED.
 3
                    3/16/2020
 4                  Dated                 RICHARD SEEBORG
                                          United States District Judge
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER
     PATTON, CR 20–016 RS
                                      3
